MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

Employment Agreement of Kevin Miller

Chief Financial Officer

AGREEMENT EFFECTIVE JANUARY 1, 2016

 

By and between: MONMOUTH REAL ESTATE INVESTMENT CORPORATION,

A Maryland Corporation (“Corporation”)

 

And: Kevin Miller (“Employee”)

 

Corporation desires to employ Employee to the business of the Corporation and
Employee desires to be so employed. The parties agree as follows:

 

1.Term of Employment.

 

a.Corporation agrees to employ Employee and Employee agrees to be employed in
the capacity of Chief Financial Officer for a term of three (3) years effective
January 1, 2016 and terminating December 31, 2018. Thereafter, the term of this
Employment Agreement shall be automatically renewed and extended for successive
one-year periods except that either party may, at least ninety (90) days prior
to such expiration date or any anniversary thereof, give written notice to the
other party electing that this Employment Agreement not be renewed or extended,
in which event this Employment Agreement shall expire as of the expiration date
or anniversary date, respectively.

 

b.In the event of a merger of the Corporation, sale or change of control,
defined as voting control (under any such circumstance referred to as a “Change
of Control”), Employee shall have the right to extend and renew this Employment
Agreement so that the expiration date will be three years from the date of the
Change of Control. Alternatively, Employee shall have the right to terminate
this Agreement and shall be entitled to receive one year’s base salary in
accordance with paragraph 1c below. Any combination of MONMOUTH REAL ESTATE
INVESTMENT CORPORATION and UMH PROPERTIES, INC. shall not be considered a Change
of Control.

 

c.If there is a termination of employment by the Corporation for any reason,
either involuntary or voluntary, including the death of the Employee, other than
a termination for cause as defined herein, Employee shall be entitled to the
greater of the base salary due under the remaining term of this Agreement or one
year’s base salary at the date of termination, paid monthly over the remaining
term or life of this Agreement. Provided, however, that in the event of a
termination in connection with a Change of Control, said termination shall not
be considered for cause.

 

d.If employment is terminated or not renewed by the Corporation, and Employee is
a Director of the Corporation, Employee will be presumed to have resigned the
directorship. Provided, however, that the terms of this paragraph shall not
apply in the event of a termination in connection with a Change of Control.

 

e.In addition to any other compensation afforded herein, provided that Employee
is actively employed by the Corporation as of the consummation of a Change of
Control, Employee shall be entitled to a transaction bonus consistent with the
terms of the Corporation’s Executive Management Transaction Bonus Plan, which
Plan shall be approved by the Corporation’s Compensation Committee.

 

2.Time and Efforts.

 

Employee shall diligently and conscientiously devote his time and attention and
use his best efforts in the discharge of his duties as Chief Financial Officer
of the Corporation.

 

3.Board of Directors.

 

Employee should at all times discharge his duties in consultation with and under
the supervision of the Board of Directors of the Corporation.

 

4.Compensation.

 

Corporation shall pay to Employee as compensation for his services a base
salary, which shall be paid in such intervals as salaries are paid generally to
other executive officers of the Corporation, as follows:

 

a.For the year beginning January 1, 2016 and ending on December 31, 2016, the
base salary shall be $360,000.00 annually;

 

b.For the year beginning January 1, 2017 and ending on December 31, 2017, the
base salary shall be $378,000.00 annually;

 

c.For the year beginning January 1, 2018 and ending on December 31, 2018, the
base salary shall be $396,900.00 annually;

 

The Employee shall be entitled to purchase and/or maintain a disability
insurance policy providing up to 60% of his salary and commencing 90 days after
the date of disability. During the first 90 days following the date of
disability, Employee’s salary will continue to be paid by the Corporation.
Thereafter, the Employee will receive lost wages from the disability policy. The
Corporation will reimburse the Employee for the cost of such insurance. As an
alternative to long-term disability, Employee shall have the option to purchase
and/or maintain, and be fully reimbursed for, a short-term disability policy on
terms to be approved by the Corporation.

 

5.Bonuses and Stock Options/Restricted Stock.

 

Bonuses shall be paid at the discretion of the Compensation Committee of the
Board of Directors or the President of the Corporation.

 

Employee shall be entitled to participate in the Corporation’s Stock Option
Plan, including any grants of restricted stock and/or stock options, upon terms
and conditions approved by the Corporation and subject to approval of the Stock
Option Committee.

 

 

 

6.Expenses.

 

Corporation will reimburse Employee for reasonable and necessary expenses
incurred by him in carrying out his duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.

 

7.Vacation.

 

Employee shall be entitled to take four (4) paid weeks of vacation per year and
the same holidays as provided for the other members of the staff.

 

8.Pension.

 

Employee, at his option, may participate in the 401-k plan of the Corporation,
according to its terms.

 

9.Life and Health Insurance Benefits.

 

Employee shall be entitled during the term of this Agreement to participate in
all health and dental insurance and group life insurance benefit plans providing
benefits generally applicable to the employees of the Corporation as may be
modified from time to time.

 

10.Termination

 

This Employment Agreement may be terminated by the Corporation at any time by
reason of the death or disability of Employee or for cause, or for any reason
other than discrimination or retaliation. A termination “for cause” shall mean a
termination of this Employment Agreement by reason of a good faith determination
by a majority of the Board of Directors of the Corporation or the President of
the Corporation that Employee, by engaging in fraud or willful misconduct, a)
failed to substantially perform his duties with the Corporation (if not due to
death or disability), or b) has engaged in conduct, the consequences of which
are materially adverse to the Corporation, monetarily or otherwise. “Disability”
shall mean a physical or mental illness which, in the judgment of the
Corporation after consultation with the licensed physician attending the
Employee, impairs the Employee’s ability to substantially perform his duties
under this Employment Agreement as an employee, and as a result of which he
shall have been absent from his duties with the Corporation on a full time basis
for six (6) consecutive months. The termination provisions shall not, in any
way, affect the disability benefits provided for in this Employment Agreement.

 

11.Arbitration and Damages Limitation

 

It is expressly agreed by all parties to this Agreement that any dispute between
the parties will be determined by binding arbitration performed under the rules
of the American Arbitration Association. It is expressly agreed that in no event
can the Employee seek damages exceeding one year’s base salary. This provision
applies to any and all claims arising from Employee’s employment, except for
matters solely and directly related to Workers Compensation Insurance.

 

 

 

12.Indemnification and Attorneys’ Fees.

 

The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in his capacity as Employee
and/or Director of the Corporation. The Corporation will pay all attorneys’ fees
and costs to defend the Employee from any such lawsuits.

 

13.Notices

 

All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:

 

Corporation: Monmouth Real Estate Investment Corporation

Juniper Business Plaza

3499 Route 9 North, Suite 3D

Freehold, New Jersey 07728

 

Employee: Kevin Miller

(address on file)

 

14.Governing Law.

 

This Agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.

 

15.Entire Contract.

 

This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.

 

16.Modification and Waiver

 

No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

 

17. Successors

 

This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

18. Severability

 

The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.

 

19. Headings

 

Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.

 

 

 

 

 

 

 

Signature Page Follows

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.

 

 

 

(SEAL) MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

By: /s/ Steven Wolgin

STEVEN WOLGIN

Chairperson, Compensation Committee

 



By: /s/ Kevin Miller

KEVIN MILLER

Employee

 



Dated: January 5, 2016

 

 

 

 

 

 

 

 

 

